16-942-cv
Nadesan v. Citizens Financial Group

                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                       SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED
BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE
NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A
COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

        At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
8th day of December, two thousand sixteen.

Present:
            DEBRA ANN LIVINGSTON,
            DENNY CHIN,
            SUSAN L. CARNEY
                  Circuit Judges,
_____________________________________

REVINDRAN NADESAN,

                         Plaintiff-Appellant,

SUSAN NADESAN,

                         Plaintiff,

                v.                                                 16-942-cv

CITIZENS FINANCIAL GROUP, AKA ROYAL BANK OF
SCOTLAND, WILLIAM OKAMURA, in his official
capacity, DAVID MANZER, in his official capacity,
VAIBHAV SHARMA, in his official capacity,
MICHAEL MCQUADE, in his official capacity,
MICHELE SOMMER, in her official capacity,

                         Defendants-Appellees,

DIANE SAKOWSKI, in her official capacity


                                                 1
                  Defendant.
_____________________________________

For Plaintiff-Appellant:                   WILLIAM S. PALMIERI, Law Offices of William S.
                                           Palmieri, LLC, New Haven, Connecticut

For Defendants-Appellees:                  MARK W. BATTEN (Samantha L. Regenbogen, on the
                                           brief), Proskauer Rose LLP, Boston, Massachusetts

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

       Plaintiff-Appellant Revindran Nadesan appeals from the judgment of the district court

dismissing his claims of discrimination and retaliation in violation of 42 U.S.C. § 1981 and the

Connecticut Fair Employment Practices Act, Conn. Gen. Stat. § 46a–60, et seq., as well as his

state common law claims for breach of contract, assault, negligent infliction of emotional

distress, and negligent hiring, retention, and supervision. We assume the parties’ familiarity

with the underlying facts, the procedural history, and the issues presented for review.

       We review de novo a district court’s grant of a motion to dismiss. Littlejohn v. City of

New York, 795 F.3d 297, 306 (2d Cir. 2015).      In reviewing, we accept the facts in the complaint

as true and draw all inferences in the plaintiff’s favor. Id. at 306–07.   We review for abuse of

discretion both the district court’s exercise of supplemental jurisdiction, Delaney v. Bank of Am.

Corp., 766 F.3d 163, 170 (2d Cir. 2014), and its denial of leave to amend a pleading, Pangburn

v. Culbertson, 200 F.3d 65, 70 (2d Cir. 1999).

       Nadesan first argues his complaint adequately pleads a claim for race discrimination

within the meaning of § 1981.     Section 1981 provides a cause of action for discrimination on

the basis of race, which includes “ancestry or ethnic characteristics,” but not for discrimination

based “solely on the place or nation of [the plaintiff’s] origin.”         Saint Francis Coll. v.

Al-Khazraji, 481 U.S. 604, 613 (1987). Nadesan’s complaint repeatedly asserts that he is a


                                                 2
“Singapore National,” and that he was treated differently from his coworkers on this basis.      The

complaint does not, however, allege facts that if true would establish that any different treatment

was based on Nadesan’s race, ethnicity, or ancestry as opposed to his nation of origin.

Although we are sensitive to the potential overlap among these categories in the § 1981 context,

we agree with the district court: Nadesan’s complaint does not state a claim for race

discrimination within the meaning of § 1981.

       Nadesan next contends his complaint adequately pleads a § 1981 retaliation claim.         “To

establish a presumption of retaliation at the initial stage of a . . . litigation, a plaintiff must

present evidence that shows ‘(1) participation in a protected activity; (2) that the defendant knew

of the protected activity; (3) an adverse employment action; and (4) a causal connection between

the protected activity and the adverse employment action.’” Littlejohn, 795 F.3d at 315–16

(quoting Hicks v. Baines, 593 F.3d 159, 164 (2d Cir. 2010)).        The facts in the complaint must

give “plausible support” to these requirements.          Id. at 311.     The complaint alleges that

Nadesan filed a discrimination complaint with the Connecticut Commission on Human Rights

and Opportunities (“CHRO”), and that two of the individual defendants knew about this

complaint.   But the complaint is otherwise so short on facts that it is not plausible to infer that

Nadesan suffered an adverse employment action as a result of his complaining to the CHRO.

For substantially the same reasons stated by the district court, we affirm the dismissal of

Nadesan’s retaliation claim.

       Nadesan also contends that the district court abused its discretion by retaining jurisdiction

over his state law claims after dismissing his federal claims.         “In general, where the federal

claims are dismissed before trial, the state claims should be dismissed as well.” Marcus v.

AT&T Corp., 138 F.3d 46, 57 (2d Cir. 1998).          This is not, however, an inflexible rule.   “[A]


                                                 3
district court does not abuse its discretion where the ‘values of judicial economy, convenience,

fairness, and comity’ support the exercise” of supplemental jurisdiction. Delaney, 766 F.3d at

170 (quoting Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 (1988)).        Here, the state law

claims involved the same factual allegations as the federal claims, and resolving the state law

claims did not require considering unsettled questions of state law.      Accordingly, the district

court did not abuse its discretion by exercising supplemental jurisdiction over them.

       Finally, Nadesan contends the district court should have granted him leave to amend his

complaint.   As conceded at oral argument, Nadesan never sought leave to amend his complaint.

The district court did not abuse its discretion by declining to grant a request that was never made.

See In re Tamoxifen Citrate Antitrust Litig., 466 F.3d 187, 220 (2d Cir. 2005), abrogated on

other grounds by FTC v. Actavis, Inc., 133 S. Ct. 2223 (2013).

       We have considered Nadesan’s remaining arguments and find them to be without merit.

Accordingly, we AFFIRM the judgment of the district court.

                                                     FOR THE COURT:
                                                     Catherine O’Hagan Wolfe, Clerk




                                                 4